The injury to be compensable must arise "by accident." It is conceded that the "accident" is not required to be one from the exercise of some external force or outward violence. It is conceded also that the fact that the injured person may have been suffering before the "accident" does not bar compensation, provided the illness or disease may have been precipitated or brought into play by the "accident." But it is the cause of the injury which must be accidental. No such accident as contemplated by the Georgia statutes is seen from a study of this record. If a person suffering from arteriosclerosis works harder *Page 290 
one day than he does another day at his usual work, and then after such exertion the disease disables him, that mere fact is not enough to show accident within the meaning of the statute. Although the majority view is presented in a most able opinion, it seems to me that the provision of the statute that the injury must be one arising "by accident" is disregarded, and that under the rulings made the words "by accident," appearing in the statute, are left without meaning or function.